                                            Case 3:21-cv-06484-SI Document 7 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRINA HARRISON,                                Case No. 21-cv-06484-SI
                                   8                    Plaintiff,
                                                                                          REFERRAL FOR PURPOSE OF
                                   9             v.                                       DETERMINING RELATIONSHIP
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Jon S. Tigar for consideration of whether the case is related to Patrina Harrison v. City

                                  15   and County of San Francisco, 20-cv-05178-JST.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 7, 2021

                                  19                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
